DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ichibangase [US Pub# 2012/0111135] in view of Takahashi [US Pub # 2014/0196563] 
Regarding claim 1: Ichibangase A robot wrist structure comprising:
a first wrist element (40a) that is supported by a forearm in a rotatable manner about a first axis;
a second wrist element (40b) that includes a shaft with a center axis which is a second axis that
is orthogonal to the first axis ( see fig 1C), the second wrist element being supported by the first wrist element in a rotatable manner about at the second axis ( see fig 1C); and
a third wrist element (44) that is supported by the second wrist element (40b) in a rotatable manner
about a third axis that is orthogonal to the second axis and that is disposed in the same plane as the first axis (see fig 3C), 
wherein the second wrist element (40b) is provided with a second axial hollow hole (where the wire 25b is inserted, see fig 3c) that is provided so as to pass through the shaft in a direction of the second axis.
wherein the first wrist element (40a) is provided with, at a position at which the first axis is included, a first axial hollow hole (see fig 2) that passes therethrough along a direction along the first axis,
 wherein the third wrist element (44) is provided with, at a position at which the third axis is included, a third axial hollow hole (70b) that passes therethrough in a direction along the third axis (J6), and wherein the second axial hollow hole  (42, see fig 3C) and the third axial hollow hole (70b) are configured to be a part of a wiring route for a second wire body (25b)  independent from the first wire body. Ichibangase does not explicitly disclose wherein the first axial hollow hole and the third axial hollow hole are configured to be a part of a wiring route for a first wire body, However Takahashi shows A robot wrist structure where the first axial hollow hole and the third axial hollow hole (see fig 2) are configured to be a part of a wiring route for a first wire body.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the ichbangase reference, reroute the other wiring body 25b to go through hollow spaces inside the robot structure to prevent twisting and to provide additional projection to the wires. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ichibangase [US Pub# 2012/0111135] in view of Takahashi [US Pub # 2014/0196563] in further view of [US Pub# 2008/0034920].
Regarding claims 3 and 4: Ichibangase does not explicitly show wherein two driving motors that respectively drive the second wrist element and the third wrist element are disposed in the first wrist element, two sets of gear sets that respectively reduce the rotational speed of the individual driving motors are provided, one of the gear sets is provided with a driven-side first gear secured to the second wrist element such that the second axis serves as a center axis,
the other gear set is provided with a driven-side second gear that is secured, via a shaft  extending in a direction along the second axis, to a driving-side bevel gear that engages with the driven-side bevel gear secured to the third wrist element, and the second axial hollow hole is provided in the shaft.
wherein the shaft is integrally formed with the driving-side bevel gear. However Inoue shows a robot has two driving motors (13B, 14B) that respectively drive the second wrist element (11) and the third wrist element (12) are disposed in the first wrist element (10), two sets (35,42) of gear sets that respectively reduce the rotational speed of the individual driving motors are provided, one of the gear sets is provided with a driven-side first gear (15) secured to the second wrist element (11) such that the second axis serves as a center axis,
the other gear set (42, 20) is provided with a driven-side second gear that is secured, via a shaft (b, see fig 6) extending in a direction along the second axis, to a driving-side bevel gear (18) that engages with the driven-side bevel gear (19) secured to the third wrist element (12), and the second axial hollow hole is provided in the shaft (b), wherein the shaft (b, fig 6) is integrally formed with the driving-side bevel gear (18).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have used bevel gears the robot arm instead of conventional gear type, bevel gears improve torque between non parallel spinning shafts and reduce the overall size to transmitting assembly from one part of the robot arm to another.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4 have been considered but are moot The cited new rejection now interpret the first wrist as element 40a second wrist as 40 b and thirst wrist as 44. Figure 3c shows wire route goes through hollow holes 42 and 70b.


    PNG
    media_image1.png
    733
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    702
    502
    media_image2.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658